- Prepared by EDGARX.com 722 Burleson Street Corpus Christi Texas Phone: 361/883-5591 Fax: 361/883-7619 www.torminerals.com For Release, July 24, 2017, at 4:05 ET TOR Minerals International, Inc. to Report Second Quarter 2017 Financial Results CORPUS CHRISTI, Texas, July 24, 2017 TOR Minerals International, Inc. (Nasdaq: TORM), a global producer of high performance specialty minerals, announced today that it plans to release financial results for its second quarter ended June 30, 2017, after the Market closes on Thursday, August 3, 2017. Dr. Olaf Karasch, President and CEO, will host a conference call at 5:00 p.m. ET, 4:00 p.m. CT, that day to discuss the Company’s results. Investors and interested parties may participate in the call by dialing 877-407-8033. A live and archived webcast of the conference call will be available via the Investors section of the company’s website, http://www.torminerals.com. Headquartered in Corpus Christi, Texas, TOR Minerals International, Inc. is a global manufacturer and marketer of specialty mineral and pigment products for high performance applications with manufacturing and regional offices located in the United States, Netherlands and Malaysia. Contact: Three Part
